Title: To Thomas Jefferson from William Lambert, 8 June 1793
From: Lambert, William
To: Jefferson, Thomas



Sir
Philadelphia, 8th: June, 1793.

The many instances of politeness and indulgence I received from you, during my continuance in your office, demand my sincere acknowledgments. There are some of them, in particular, which conferred the highest obligations, and will ever be remembered with sentiments of gratitude and respect.
I have reason to suppose, that the arrangements which will probably be made in the office of the Clerk of the House of Representatives, at the next Session of Congress will be favorable to me, and I have had the strongest assurances from Mr. Beckley, of his friendship and support. Permit me, Sir, to hope that as far as my conduct may appear to deserve it, your influence will also be employed in my behalf. I have the honor to be, with the most perfect esteem, Sir, Your most Obedient Servant.

William Lambert

